Citation Nr: 0900334	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder (MDD), also claimed as secondary to other service-
connected conditions. 

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.

3.  Entitlement to an initial compensable rating for 
sinusitis.

4.  Entitlement to an initial compensable rating for 
residuals of a traumatic head injury.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran had a hearing before the Board in 
September 2008 and the transcript is of record.

The Board notes the veteran was originally service-connected 
for bilateral sensorineural hearing loss in a June 2005 
rating decision and assigned a non-compensable rating.  
During the pendency of this appeal, service-connection for 
left ear hearing loss was severed in a July 2006 rating 
decision.  The veteran did not appeal the decision, and thus 
the issue has been appropriately recharacterized above.

The Board further notes the veteran originally claimed 
service-connection for residuals of an in-service head 
injury, which was granted in the June 2005 rating decision.  
Within the decision, however, the veteran was specifically 
rated for traumatic headaches.  It is clear throughout the 
pendency of this appeal, however, that the veteran is not 
merely appealing his current rating for headaches, but rather 
the severity and extent of his residuals from the in-service 
head injury in general.  The veteran's disability, although 
characterized by the RO as headaches, is currently rated 
under Diagnostic Code 8045, for brain disease due to trauma.  
Accordingly, the Board finds the veteran properly appealed 
his initial rating for residuals of a head injury in general, 
which is not limited to merely headaches.  The issue has been 
appropriately recharacterized above.

The veteran also perfected his appeal as to claims seeking an 
increased rating for tinnitus and service-connection for 
blurred vision.  These claims were withdrawn by the veteran 
during his September 2008 hearing before the Board and, 
therefore, they are no longer before the Board here.

The RO received additional evidence from the veteran before 
and after the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the veteran, during his hearing before the 
Board in September 2008, waived RO consideration of evidence 
submitted at that time (statements from his wife and 
daughter) and evidence identified at that time, but submitted 
after the hearing (a September 2008 private psychological 
examination).

The increased rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The veteran's MDD has been medically attributed to an in-
service head injury and other service-connected disabilities.


CONCLUSION OF LAW

The veteran's MDD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury. See 38 
C.F.R. § 3.310. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

The veteran alleges his mood disorder is either due directly 
to his in-service head injury or secondary to his other 
physical service-connected disabilities.  That is, the 
veteran alternatively alleges his physical limitations due to 
his other service-connected disabilities caused his current 
mood disorder.

The veteran's service medical records confirm he suffered a 
head injury in 1983 playing baseball causing 25 stitches over 
his left eye.  The service medical records, however, do not 
indicate any permanent residuals and are also silent as to 
any complaints, treatment or diagnoses of any psychiatric 
disability. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service or under 38 
C.F.R. § 3.310 if the evidence shows a disease first 
diagnosed after service was caused or aggravated by another 
service-connected disability.  The crucial inquiry here, 
then, is whether the veteran's current major depressive 
disorder (MDD) is due to his in-service head injury or 
secondary to his other service-connected disabilities.  
Resolving all reasonable doubt in the veteran's favor, the 
Board concludes it is. 

After service, the veteran was treated for a variety of 
symptoms attributed to his head injury, to include hearing 
loss, tinnitus, headaches, dizziness, vertigo, sinusitis and 
depression.  

In support of his claim, the veteran submitted a private 
psychiatric evaluation done by Dr. Sinnott in May 2005.  
Therein, Dr. Sinnott diagnosed the veteran with, among other 
things, MDD, which was attributed to "...extremely intense 
pain and inability to function in most areas of his life...."  
In a June 2006 addendum, Dr. Sinnott clarified his opinion 
indicating as follows:

I stated that the veteran suffered from Major 
Depressive Disorder as a result of 'extremely 
intense pain and inability to function in most 
areas of his life.' The pain to which I was 
referring in the Axis I diagnosis was secondary 
to his service-connected issues including
*	chronic sinusitis
*	tinnitus
*	headaches, chronic with vertigo and 
dizziness.

The private examiner's opinion does not indicate if he 
reviewed any medical records or the veteran's service medical 
records, but the detailed history in the examination report 
is consistent with the medical evidence in the claims folder. 

Additionally, the VA outpatient treatment records indicate 
the veteran was treated by a staff psychiatrist for a "mood 
disorder status post head injury..." in March 2006. 

The veteran was never afforded a VA examination specifically 
to ascertain whether he has a psychiatric disability 
attributable to his military service or secondary to his 
service-connected conditions, but the Board finds noteworthy 
that the veteran was afforded a VA examination in April 2005 
in regard to his residuals of a head injury.  Within the 
examination, the examiner does not indicate any psychiatric 
findings. 

Most recently, the veteran submitted a September 2008 private 
psychological evaluation by Dr. Wing, Ph.D. in support of his 
claim.  Within the record, Dr. Wing diagnosis the veteran 
with MDD and post-concussional disorder both related to his 
military head trauma.  Within the report, the examiner 
indicates she relied merely on the clinical interview with 
the veteran and information supplied by the veteran's 
attorney representative rather than any actually provided 
medical records.  However, the subjective history provided 
was not inconsistent with the claims folder. 

The Board finds there is competent medical evidence 
indicating the veteran currently has MDD attributed to his 
in-service head injury and secondary to the pain and 
difficulties caused by his other service-connected 
disabilities.  The medical opinions provided by Dr. Sinnott 
and Dr. Wing are not disputed by any other medical evidence 
and there is at least one VA psychiatrist who indicated the 
veteran has a mood disorder secondary to head trauma.  While 
it is unclear what, if any, objective medical history Dr. 
Sinnott and Dr. Wing relied on in rendering their opinions, 
there is nothing to suggest they relied on inaccurate facts.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds service-connection for MDD is warranted.

As this decision represents a complete allowance of the 
benefit sought on appeal, it is not necessary for the Board 
to discuss the Veterans Claims Assistance Act of 2000 and 
whether the duties to notify and assist have been properly 
discharged by VA.  Upon return of this case to the RO, it 
will be making a decision regarding disability rating and 
effective date.  If the veteran disagrees with either as 
assigned by the RO, he may file a notice of disagreement and 
appeal the determination(s).  The veteran is not prejudiced 
by the Board's decision on the merits of this appeal.


ORDER

Entitlement to service connection for major depressive 
disorder is granted.


REMAND

As explained in the introduction above, the veteran 
originally filed a claim in December 2004 for, among other 
things, residuals from a head injury sustained in the 
military in 1983.  Specifically, the veteran alleges he was 
playing baseball in the military and collided with another 
person causing a significant head injury.  His service 
medical records confirm the veteran received 25 stitches 
above his left eye for a head collision in 1983.  

The RO granted his claim in a June 2005 rating decision 
assigning him separate ratings for a scar, hearing loss, 
tinnitus, sinusitis and "headaches, chronic with vertigo and 
dizziness."  The veteran specifically appealed hearing loss, 
sinusitis and headaches based on worsening symptoms, but more 
generally indicated the severity of the residuals of his head 
injury are far worse than currently rated.

Hearing Loss and Sinusitis

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was last afforded VA examinations for his 
sinusitis and hearing loss in April 2005, over three years 
ago.  At that time, in regard to his hearing loss, the 
veteran's main complaint at the audiological examination was 
his tinnitus.  Indeed, the examination report does not 
indicate any specific complaints about hearing.  During his 
September 2008 hearing before the Board, on the other hand, 
the veteran testified that his hearing aids are not 
effective, that he has trouble deciphering language with a 
lot of background noise and his hearing significantly impairs 
his ability to do his job at the Postal Office.  In light of 
the veteran's testimony indicative of worsening symptoms and 
occupational impairment and the significant time lapse since 
the last VA examination, a new audiological examination is 
indicated.

Similarly, the veteran's 2005 examination report indicates 
the veteran's sinusitis is treated with over-the-counter 
medications and does not result in any incapacitating 
episodes.  In contrast, the veteran testified during his 
September 2008 hearing before the Board that he is in 
"continual suffering" during the months of October through 
March where he misses at least 3 to 4 days of work per month 
due to his sinusitis.  He also claims he seeks treatment 
"everywhere" for his condition.  His VA outpatient 
treatment records indicate various treatment for his 
sinusitis, but with no objective findings of hospitalizations 
or incapacitating episodes.  In light of his testimony of a 
worsened condition, however, the veteran should be afforded a 
new VA examination.

Residuals of Head Trauma

The veteran is currently rated at 0% for "headaches, 
chronic, with vertigo and dizziness," under Diagnostic Code 
8045, for brain disease due to trauma.  The RO denied the 
veteran's claim for a compensable rating because the medical 
evidence indicates the veteran's headaches are related to his 
sinusitis rather than some separate disability.

The veteran argues the overall residuals of his head trauma 
are more severe than currently rated.  Diagnostic Code 8045 
calls for consideration of subjective complaints, such as 
headaches, as well as neurological disabilities and actual 
diagnosed disabilities related to head trauma.

The veteran was last afforded a VA examination in April 2005, 
over three years ago, which indicated the veteran's main 
residuals from the past head trauma included numbness, 
headaches and vertigo.  

Since that time, however, it is clear other symptoms are 
prevalent.  VA outpatient treatment records through the years 
indicate treatment for many symptoms related to a past head 
injury.  Most recently, the veteran was treated in March 2006 
for a "mood disorder status post head injury...." 

The veteran, in support of his claim, submitted private 
evaluations from a private psychiatrist, Dr. Sinnott, dated 
May 2005 and June 2006 indicating several symptoms due to his 
past head injury, to include "post concussion injury, which 
include problems with concentration, attention and memory", 
traumatic headaches, vertigo, dizziness, hearing loss, 
blurred vision, sinus problems, tinnitus, major depressive 
disorder, memory loss and facial numbness.

Most recently, in support of his claim, the veteran submitted 
a September 2008 private psychological evaluation conducted 
by Dr. Wing, Ph.D., Clinical Psychologist.  Dr. Wing opined 
as follows:

[The veteran] has the essential features of a 
Postconcussional Disorder that includes an 
acquired impairment in cognitive impairment 
accompanied by the following symptoms: being 
easily fatigued, disordered sleep, severe 
headaches, vertigo or dizziness, irritability, 
anxiety, depression and apathy or lack of 
spontaneity.

The Board finds the medical evidence suggests the veteran's 
brain disease may have worsened since the last 2005 VA 
examination.  It does not appear, moreover, that the RO 
considered the veteran's myriad of symptoms associated with 
his head trauma.  Rather, the RO's analysis focused solely on 
his subjective complaints of headaches and dizziness.  In 
light of the medical evidence, a new VA examination is 
warranted to ascertain the extent and current severity of any 
and all residuals of the veteran's in-service head trauma. 

The RO should also obtain any and all treatment records from 
Dr. Wing and Dr. Sinnott and take this opportunity to obtain 
recent VA outpatient treatment records from October 2007 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from Dr. 
Sinnott, Dr. Wing or any other private 
doctor for treatment of his residuals of 
head trauma, post-concussional disorder, 
hearing loss or sinusitis that have not 
already been obtained.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Clarksburg, 
Michigan from October 2007 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations 
for his hearing loss, sinusitis and 
residuals of head trauma to ascertain the 
extent and current severity of his hearing 
loss, sinusitis and any and all residuals 
of his military head trauma.  The 
examiners should conduct all necessary 
clinical tests and reconcile the medical 
evidence and opinions from Dr. Sinnott, 
Dr. Wing and the April 2005 VA examiner.  
The examiners should also comment on the 
effect his conditions have on his 
occupational and daily life. 

4.  The RO should then readjudicate the 
veteran's claims specifically considering 
all residuals of the veteran's head trauma 
in applying Diagnostic Code 8045.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


